In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 15-895V
                                   Filed: September 16, 2016

*************************
JOSE H GABALDA,             *                                 UNPUBLISHED
                            *
                            *                                 Special Master Hamilton-Fieldman
                Petitioner, *
                            *
v.                          *                                 Attorneys’ Fees and Costs;
                            *                                 Reasonable Amount Requested
SECRETARY OF HEALTH         *                                 to which Respondent Does Not
AND HUMAN SERVICES,         *                                 Object.
                            *
                Respondent. *
*************************

Nancy R. Meyers, Ward Black Law, P.A., Greensboro, NC, for Petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On August 19, 2015, Jose Gabalda (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that the administration of an influenza vaccine on September 19, 2014 caused him to
suffer Guillain-Barré Syndrome. On July 14, 2016, the undersigned issued a decision awarding
compensation to Petitioner pursuant to a joint stipulation of the parties.

       On September 16, 2016, Petitioner filed an unopposed application for attorneys’ fees and

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
costs. Petitioner requests compensation in the amount of $10,515.00.00 in attorneys’ fees and
$573.18 in costs (of which Petitioner bore none). Petitioner requests a total of $11,088.18 in
attorneys’ fees and costs. “Respondent, through counsel, does not object to an award in that
amount.” Petitioner’s Application at 1, filed Sept. 16, 2016.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Accordingly, the undersigned
hereby awards the amount of $11,088.18, in the form of a check made payable jointly to
Petitioner and Petitioner’s counsel, Nancy R. Meyers, of Ward Black Law, P.A. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall
enter judgment in accordance herewith.2

       IT IS SO ORDERED.

                                                    /s/Lisa D. Hamilton-Fieldman
                                                    Lisa D. Hamilton-Fieldman
                                                    Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).